DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to applicant’s filing on 
July 28, 2020.
Claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2020. The submission is    in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the device” in line 8. There is insufficient antecedent basis for this limitation in the claim, since it is unclear which device the term is referring to. For examination purposes the limitation “the device” will be treated as “a user mobile device”. The examiner suggests to clarify the difference between “the device” to rectify the issue.

Claim 1 recites the limitation “the baseline” in line 18. There is insufficient antecedent basis for this limitation in the claim, since it is unclear which baseline the term is referring to. For examination purposes the limitation “the baseline” will be treated as “a travel state”. The examiner suggests to clarify the difference between “the baseline” to rectify the issue.

Claim 4 recites the limitation “the plurality of MCC codes” in line 2. There is insufficient antecedent basis for this limitation in the claim, since it is unclear which plurality the term is referring to. For examination purposes the limitation “the plurality of MCC codes” will be treated as “a bundle of MCC codes”. The examiner suggests to clarify the difference between “plurality of MCC codes” to rectify the issue.
Claims 2-6 which are dependent to claim 1, are similarly rejected. 

Claim 12 recites the limitation “the bundle” in line 2. There is insufficient antecedent basis for this limitation in the claim, since it is unclear which bundle the term is referring to. For examination purposes the limitation “the bundle” will be treated as “a bundle of MCC codes”. The examiner suggests to clarify the difference between “the bundle” to rectify the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karpenko et al. (US 2013/0144785 A1) in view of Lau et al. (US 2013/0102283 A1).

In regards to claim 1, Karpenko discloses a proxy-based method for improving digital security during a user's travel, the method comprising:
 determining a bundle of merchant category classification (MCC) codes that reflects a user travel condition, said travel condition associated with a user mobile device (Karpenko, Para. 0147, Example criteria may include, for example, merchant category code (MCC), time of transaction, location of transaction, and/or the like. As an example, a transaction with a grocery merchant having MCC 5411 may be approved, while a transaction with a bar merchant having an MCC 5813 may be refused); 
when the device is in travel state, determining an occurrence of an anomalous user mobile device activity (Karpenko, Para. 0073, the GSS may determine a risk score for each risk type based on factors such as, without limitation: the type of the current transaction (e.g., user enrollment into a new request, purchase transaction, modifying user wallet settings, modifying privacy settings, accessing personal information), current user transaction request details, historical (including recent/real-time) user virtual wallet activity, historical fraud reporting data (e.g., including parameters correlated to fraudulent activity)), said determination being based at least in part on comparison of the updated characteristic associated with the bundle of MCC codes and the baseline travel conditions (Karpenko, Para. 0078, the GSS may provide gradated, escalatable, initial evaluations and requirements, and may have customized authenticated decision trees applied to them using a variety of data elements including, without limitation: federated IDs; username/account alias; password; IP address; device fingerprint-issuer record comparison; device fingerprint-wallet record comparison; address verification services; identification challenge questions; merchant IP address; merchant device; merchant BIN; merchant card number; merchant-stored shipping address); and 
in response to a determination of anomalous user mobile device activity, increasing a security level associated with the mobile device associated with the user (Karpenko, Para. 0074, where a transaction risk type is at a higher risk level, the GSS may escalate the security protocol required to authorize the transaction to a more secure protocol, which in some scenarios may come with additional attendant burden on the entity (e.g., a user) required to engage in the security protocol).  
Karpenko fails to disclose using the bundle to determine a stationary state of the device;
 using the bundle to determine a travel state of the device; 
when the device is in travel state, dynamically updating a characteristic associated with the bundle of MCC codes based on updated travel conditions; 
However, Lau teaches using the bundle to determine a stationary state of the device (Lau, Fig. 3, Para. 0065, a first step 310 includes tracking a plurality of locations of the mobile device);
 using the bundle to determine a travel state of the device (Lau, Fig. 3, Para. 0065, a second step 320 includes tracking motion behavior of the mobile device); 
when the device is in travel state, dynamically updating a characteristic associated with the bundle of MCC codes based on updated travel conditions (Lau, Para. 0086, embodiments include a user profile 410 that is generated and continuously updated based on, for example, POIs from a POI database 440, the user stays 422, 424, 426 and route-based information 430);
Karpenko and Lau are both considered to be analogous to the claim invention because they are in the same field of tracking a plurality of locations of the mobile device, and generating a user profile for the user over a period of time based on the tracked plurality of locations and the tracked motion behavior. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko to incorporate the teachings of Lau to include using the bundle to determine a stationary state of the device (Lau, Fig. 3, Para. 0065); using the bundle to determine a travel state of the device (Lau, Fig. 3, Para. 0065); when the device is in travel state, dynamically updating a characteristic associated with the bundle of MCC codes based on updated travel conditions (Lau, Para. 0086). Doing so would aid to perform a comparative analysis to determine a level of confidence that present user is the user. This comparative analysis comprises a statistical analysis to determine similarities and differences between the present user profile and the user profile (Lau, Para. 0101).

In regards to claim 2, the combination of Karpenko and Lau teaches the method of claim 1, wherein the travel state of the characteristic corresponds to legacy user travel spend (Karpenko, Para. 0141, position icon 2119 d may be displayed next to a store (e.g., Walgreens) when the user is in close proximity to the store. In one implementation, the mobile application may refresh its location periodically in case the user moved away from the store (e.g., Walgreens)).  

In regards to claim 3, the combination of Karpenko and Lau teaches the method of claim 1, wherein the updated characteristic corresponds to updated user travel spend (Karpenko, Para. 0133, the acquirer server may utilize payment ledger and/or merchant account data from the acquirer database, along with the individual payment confirmation, to generate updated payment ledger and/or merchant account data).  

In regards to claim 5, the combination of Karpenko and Lau teaches the method of claim 1, wherein the increasing a security level associated with the mobile device comprises shifting the mobile device from single factor authorization to multifactor authorization (Karpenko, Para. 0078, username/account alias; password; IP address; device fingerprint-issuer record comparison; device fingerprint-wallet record comparison; address verification services; identification challenge questions; merchant IP address; merchant device; merchant BIN; merchant card number; merchant-stored shipping address; email address; phone number; CVV; and/or the like).  

In regards to claim 6, the combination of Karpenko and Lau teaches the method of claim 1, wherein the increasing a security level associated with the mobile device comprises shifting the mobile device to a biometric authorization state (Karpenko, Para. 0170, the GSS may utilize face, biometric and/or like recognition (e.g., using pattern classification techniques) to determine the identity of the user).  

In regards to claim 7, Karpenko discloses a proxy-based method for improving digital security during a user's travel, the method comprising: 
determining a bundle of merchant category classification (MCC) codes (Karpenko, Para. 0147, Example criteria may include, for example, merchant category code (MCC), time of transaction, location of transaction, and/or the like. As an example, a transaction with a grocery merchant having MCC 5411 may be approved, while a transaction with a bar merchant having an MCC 5813 may be refused), the bundle that reflects a stationary user travel spend condition and that reflect a user travel spend condition (Karpenko, Para. 0141, position icon 2119 d may be displayed next to a store (e.g., Walgreens) when the user is in close proximity to the store. In one implementation, the mobile application may refresh its location periodically in case the user moved away from the store (e.g., Walgreens)), said stationary user travel spend and said user travel spend condition associated with a user mobile device (Karpenko, Para. 0071, the user may download and install a GSS mobile wallet component on a mobile device (e.g., an Apple iPhone, a BlackBerry, a Google Android, a Samsung Galaxy, etc.)); and in response to the determination of the anomalous user spend magnitude associated with the mobile device, -21-increasing a security level associated with the mobile device (Karpenko, Para. 0074, where a transaction risk type is at a higher risk level, the GSS may escalate the security protocol required to authorize the transaction to a more secure protocol, which in some scenarios may come with additional attendant burden on the entity (e.g., a user) required to engage in the security protocol). 
Karpenko fails to disclose during a user travel period, determining, using the bundle, whether an anomalous user spend magnitude has occurred, said anomalous user spend magnitude having occurred based on transactions associated with the user mobile device, said determination based at least in part on comparison of a current bundle condition and the user travel spend condition.
However, Lau discloses during a user travel period, determining, using the bundle, whether an anomalous user spend magnitude has occurred (Lau, Para. 0003, Credit card companies may also block transactions if the product/service, price and/or transaction volume is deemed “unusual” given the credit card holder's past transaction history), said anomalous user spend magnitude having occurred based on transactions associated with the user mobile device (Lau, Para, 0003, As credit card and other payments companies employ mobile devices as mobile payment devices, they will use similar fraud detection and transaction authorization approaches), said determination based at least in part on comparison of a current bundle condition and the user travel spend condition (Lau, Para. 0006, a comparison of the user profile with a present user profile of the present user, wherein the present user profile comprises recent location information of the mobile device and recent motion behavior of the mobile device).
Karpenko and Lau are both considered to be analogous to the claim invention because they are in the same field of tracking a plurality of locations of the mobile device, and generating a user profile for the user over a period of time based on the tracked plurality of locations and the tracked motion behavior. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko to incorporate the teachings of Lau to include during a user travel period, determining, using the bundle, whether an anomalous user spend magnitude has occurred (Lau, Para. 0003), said anomalous user spend magnitude having occurred based on transactions associated with the user mobile device (Lau, Para, 0003), said determination based at least in part on comparison of a current bundle condition and the user travel spend condition (Lau, Para. 0006). Doing so would aid to perform a comparative analysis to determine a level of confidence that present user is the user. This comparative analysis comprises a statistical analysis to determine similarities and differences between the present user profile and the user profile (Lau, Para. 0101).

In regards to claim 9, the combination of Karpenko and Lau teaches the method of claim 7, wherein the increasing a security level associated with the mobile device comprises shifting the mobile device from single factor authorization to multifactor authorization (Karpenko, Para. 0078, username/account alias; password; IP address; device fingerprint-issuer record comparison; device fingerprint-wallet record comparison; address verification services; identification challenge questions; merchant IP address; merchant device; merchant BIN; merchant card number; merchant-stored shipping address; email address; phone number; CVV; and/or the like).

In regards to claim 10, the combination of Karpenko and Lau teaches the method of claim 7, wherein the increasing a security level associated with the mobile device comprises shifting the mobile device to a biometric authorization state (Karpenko, Para. 0170, the GSS may utilize face, biometric and/or like recognition (e.g., using pattern classification techniques) to determine the identity of the user). 

In regards to claim 11, Karpenko discloses a proxy-based system for improving digital security during a user's travel, the system comprising:
 a mobile device, the mobile device operative to perform transactions during the user's travel period, each of the transactions that are included in a plurality of representative merchant category classification (MCC) codes (Karpenko, Para. 0147, Example criteria may include, for example, merchant category code (MCC), time of transaction, location of transaction, and/or the like. As an example, a transaction with a grocery merchant having MCC 5411 may be approved, while a transaction with a bar merchant having an MCC 5813 may be refused), the plurality of MCC codes that reflect a baseline user travel spend condition (Karpenko, Para. 0078, the GSS may provide gradated, escalatable, initial evaluations and requirements, and may have customized authenticated decision trees applied to them using a variety of data elements including, without limitation: federated IDs; username/account alias; password; IP address; device fingerprint-issuer record comparison; device fingerprint-wallet record comparison; address verification services; identification challenge questions; merchant IP address; merchant device; merchant BIN; merchant card number; merchant-stored shipping address), said determination based at least in part on a comparison of the updated spend and the baseline user travel spend (Karpenko, Para. 0078, the GSS may provide gradated, escalatable, initial evaluations and requirements, and may have customized authenticated decision trees applied to them using a variety of data elements including, without limitation: federated IDs; username/account alias; password; IP address; device fingerprint-issuer record comparison; device fingerprint-wallet record comparison; address verification services; identification challenge questions; merchant IP address; merchant device; merchant BIN; merchant card number; merchant-stored shipping address); and in response to the determination of the occurrence of anomalous user spend magnitude associated with the mobile device, the mobile device is configured to increase a security level associated with the mobile device (Karpenko, Para. 0074, where a transaction risk type is at a higher risk level, the GSS may escalate the security protocol required to authorize the transaction to a more secure protocol, which in some scenarios may come with additional attendant burden on the entity (e.g., a user) required to engage in the security protocol). 
Karpenko fails to disclose the plurality that serve as a proxy for travel spend using the mobile device; wherein the mobile device is configured to update a spend magnitude of the plurality during a user travel period; wherein the mobile device is configured to determine, based on the updated spend magnitude, whether an anomalous user spend magnitude has occurred, said anomalous user spend magnitude having been derived based on -22-transactions associated with the user mobile device.
However, Lau teaches the plurality that serve as a proxy for travel spend using the mobile device (Lau, Para. 0023, each user stay has attributes including reference to the POI, start time of the visit, duration of the visit, and the device (as a proxy of the user) that detects the visit); wherein the mobile device is configured to update a spend magnitude of the plurality during a user travel period (Lau, Para, 0003, As credit card and other payments companies employ mobile devices as mobile payment devices, they will use similar fraud detection and transaction authorization approaches); wherein the mobile device is configured to determine, based on the updated spend magnitude, whether an anomalous user spend magnitude has occurred (Lau, Para, 0003, As credit card and other payments companies employ mobile devices as mobile payment devices, they will use similar fraud detection and transaction authorization approaches), said anomalous user spend magnitude having been derived based on -22-transactions associated with the user mobile device(Lau, Para. 0006, a comparison of the user profile with a present user profile of the present user, wherein the present user profile comprises recent location information of the mobile device and recent motion behavior of the mobile device).
Karpenko and Lau are both considered to be analogous to the claim invention because they are in the same field of tracking a plurality of locations of the mobile device, and generating a user profile for the user over a period of time based on the tracked plurality of locations and the tracked motion behavior. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko to incorporate the teachings of Lau to include the plurality that serve as a proxy for travel spend using the mobile device (Lau, Para. 0023); wherein the mobile device is configured to update a spend magnitude of the plurality during a user travel period (Lau, Para, 0003); wherein the mobile device is configured to determine, based on the updated spend magnitude, whether an anomalous user spend magnitude has occurred (Lau, Para, 0003), said anomalous user spend magnitude having been derived based on -22-transactions associated with the user mobile device(Lau, Para. 0006). Doing so would aid to perform a comparative analysis to determine a level of confidence that present user is the user. This comparative analysis comprises a statistical analysis to determine similarities and differences between the present user profile and the user profile (Lau, Para. 0101).

In regards to claim 13, the combination of Karpenko and Lau teaches the method of claim 11, wherein the increase in the security level associated In regards to claim with the mobile device comprises a shift from single factor authorization to multifactor authorization (Karpenko, Para. 0078, username/account alias; password; IP address; device fingerprint-issuer record comparison; device fingerprint-wallet record comparison; address verification services; identification challenge questions; merchant IP address; merchant device; merchant BIN; merchant card number; merchant-stored shipping address; email address; phone number; CVV; and/or the like).

In regards to claim 14, the combination of Karpenko and Lau teaches the method of claim 11, wherein the increase in the security level associated with the mobile device comprises a shift from single factor authorization to a biometric authorization state (Karpenko, Para. 0170, the GSS may utilize face, biometric and/or like recognition (e.g., using pattern classification techniques) to determine the identity of the user).

Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karpenko et al. (US2013/0144785 A1) in view of Lau et al. (US 2013/0102283 A1), and further in view of Carlson et al. (US 2016/0314464 A1).

In regards to claim 4, Karpenko in view of Lau fails to teach the method of claim 1 further comprising dynamically updating the plurality of MCC codes in the bundle of MCC codes based on verified travel conditions.
However, Carlson teaches further comprising dynamically updating the plurality of MCC codes in the bundle of MCC codes based on verified travel conditions (Para. 0055, The merchant location may be updated using location data obtained from a mobile device associated with a specific transaction at that merchant, if the location is determined to be accurate).  Karpenko, Lau and Carlson are all considered to be analogous to the claim invention because they are in the same field of tracking a plurality of locations of the mobile device, and generating a user profile for the user over a period of time based on the tracked plurality of locations and the tracked motion behavior. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko and Lau to incorporate the teachings of Carlson to include further comprising dynamically updating the plurality of MCC codes in the bundle of MCC codes based on verified travel conditions (Para. 0055). Doing so would aid a sufficient number of transactions and the location update module may determine a more accurate and up-to-date location for a particular merchant (Carlson, Para. 0060).

In regards to claim 8, the combination of Karpenko, Lau and Carlson teaches the method of claim 7 further comprising dynamically updating the bundle of MCC codes based on verified travel conditions (Carlson, Para. 0055, The merchant location may be updated using location data obtained from a mobile device associated with a specific transaction at that merchant, if the location is determined to be accurate). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko and Lau to incorporate the teachings of Carlson to include further comprising dynamically updating the bundle of MCC codes based on verified travel conditions (Carlson, Para. 0055). Doing so would aid a sufficient number of transactions and the location update module may determine a more accurate and up-to-date location for a particular merchant (Carlson, Para. 0060).

In regards to claim 12, the combination of Karpenko, Lau and Carlson teaches the method of claim 11 further comprising dynamically updating the bundle of MCC codes based on verified travel conditions (Carlson, Para. 0055, The merchant location may be updated using location data obtained from a mobile device associated with a specific transaction at that merchant, if the location is determined to be accurate). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko and Lau to incorporate the teachings of Carlson to include further comprising dynamically updating the bundle of MCC codes based on verified travel conditions (Carlson, Para. 0055). Doing so would aid a sufficient number of transactions and the location update module may determine a more accurate and up-to-date location for a particular merchant (Carlson, Para. 0060).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
TIETZEN et al. (US 2018/0276710 A1) teaches a method for incenting a registered customer to conduct a transaction with a registered merchant. The method data mines transaction data between registered merchants and registered customers with an artificial intelligence engine operated by a supercomputer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496